Citation Nr: 1513320	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-32 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent prior to November 18, 2014, and thereafter, an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from August 1957 to April 1963, from April 1964 to March 1967, and from September 1971 to September 1974. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from an October 2008 rating decision by the Department of Veterans Affairs, Regional Office located in Winston-Salem, North Carolina (RO).  In that rating decision, the RO awarded service connection for PTSD and assigned a 30 percent evaluation, effective from March 25, 2008.  The Veteran appealed the initial assigned evaluation. 

In December 2013, the Board remanded the matter for increased rating for PTSD as well as a claim for TDIU to the RO (via the Appeals Management Center (AMC)) for additional development.  

In a May 2014 rating decision, the AMC increased the assigned initial evaluation for PTSD to 50 percent, effective from March 25, 2008, and in a November 2014 rating decision, the AMC increased the assigned evaluation for PTSD to 70 percent and awarded TDIU, both effective from November 18, 2014.  In spite of the above increases in evaluation for PTSD, the Veteran has not withdrawn his appeal.  Thus, the appeal for an increased rating continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (the Veteran will generally be presumed to be seeking the highest rating available, and it follows that a partial grant of an increased rating does not terminate an appeal).  The award of TDIU is a full grant of that benefit sought on appeal, and that issue is no longer before the Board.  Furthermore, the Veteran has not expressed disagreement with the effective date assigned for TDIU.   

During the pendency of the last remand, the appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) paperless processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  For the period prior to November 18, 2014, the Veteran's PTSD disability was manifested by no more than symptoms of depressed mood, anxiety, sleep impairment, intrusive thoughts, concentration impairment, and mild memory impairment which is more consistent with occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas.

2.  At no point during the period under appeal has the Veteran's PTSD disability been manifested by symptoms that result in more than a degree of occupational and social impairment that involves deficiencies in the areas of thinking, family relationships, and mood.


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 50 percent prior to November 18, 2014, and thereafter, in excess of 70 percent for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Concerns

In December 2013, the Board remanded the matters for increase rating for PTSD to the RO (via the Appeals Management Center (AMC)) for additional development to obtain outstanding records of VA and identified private treatment as well as records from the Social Security Administration (SSA) and provide the Veteran with a VA psychiatric examination.  Thereafter, the AMC was to readjudicate the matter on appeal. 

The record shows that the Veteran's VA treatment records have been obtained and associated with the claims folder.  The Veteran underwent VA psychiatric examinations in April 2014 and November 2014.  

The VA's attempts to obtain the Veteran's records from SSA were unsuccessful.  In a March 2014 correspondence, SSA indicate that any medical records for the Veteran had been destroyed.  Also, the Veteran later informed VA that he only received SSA benefits for retirement and not for disability purposes.  Despite previous statements that he had received private treatment, the Veteran recently informed VA that he has only sought VA mental health treatment.  

The claim was most recently readjudicated in a November 2014 supplemental statement of the case (SSOC).  There has been substantial compliance with the Board's 2013 remand of this matter by seeking the Veteran's assistance in identifying and obtaining outstanding treatment records, and providing the Veteran with an adequate VA examinations.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the claimant the right to compliance with remand orders, absent a showing of non-prejudicial error).  

VA's Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b). VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VA must also specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA and private treatment records, as well as his lay statements.  VA has also provided the Veteran with psychiatric examinations in October 2008, April 2014, and November 2014, in which the examiners addressed the severity of the Veteran's PTSD.  The Board finds that the relevant VA examinations are well-supported by clinical findings and a full rationale.  Each examination report reflects a review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he declined the opportunity for a personal hearing before a member of the Board.

Increased Evaluation 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

The Veteran seeks higher evaluation for his PTSD disability.  He is currently assigned a 50 percent rating prior to November 18, 2014, and thereafter, assigned a 70 percent rating for his PTSD.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the criteria found at Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks higher evaluations for his PTSD disability.  His disability due to PTSD is currently assigned a 50 percent evaluation for the period prior to November 18, 2014, and thereafter an evaluation of 70 percent.  As explained in more detail below, prior to November 18, 2014, the evidence of record shows that the signs and symptoms of the Veteran's psychiatric disorder is consistent with the criteria reflected by a 50 percent disability rating, and as of November 18, 2014, the date of a VA examination, the record demonstrates the severity of the Veteran's PTSD disability has increased to where it meets the criteria associated with a 70 percent disability rating.  Since evidence of record continues to reflect an increase in symptomatology during the period under appeal, staged ratings are appropriate.  See 38 C.F.R. § 4.1.

A review of the evidence of record shows the Veteran underwent three VA psychiatric examinations and one private psychiatric evaluation during the course of the period under appeal.  The record also reflects that during this period, the Veteran has received therapy and medication to treat the symptomatology associated with his PTSD. 

Prior to November 18, 2014

The Veteran filed his claim for service connection for PTSD in March 2008.  In support of his claim, the Veteran submitted the report of an April 2008 private psychiatric evaluation by a psychiatrist which shows that the Veteran was diagnosed with PTSD and assigned a GAF scaled score of 45.  In the report, it was noted that the Veteran denied any previous mental health treatment.  He complained of nightmares, depressed mood, sleep disturbances, impaired concentration and anxiety.  On clinical evaluation, the private psychiatrist observed that the Veteran was restless and anxious, and his attention and concentration were slightly affected.  No other abnormalities were identified on clinical evaluation.  The Veteran's thought content, though process, insight, judgement, speech, and movement were evaluated as intact.  There was no evidence of delusion, psychosis, or hallucination, and the Veteran denied any suicidal or homicidal ideations.  The Veteran was advised to follow-up with medication and therapy to treat his PTSD symptoms. 

The Veteran was first afforded a VA psychiatric examination in October 2008 in conjunction with his claim for service connection.  The examination report shows the Veteran complained of nightmares, intrusive thoughts, anxiety, being easily startled, concentration problems, and sleep impairment.  The Veteran reported that he and his wife had a "good" marriage, but they were unable to share a bed because of his sleep disturbances.  The Veteran also reported that he had daily contact with his children.  He informed the VA examiner that he had only one friend, and he enjoyed travelling, swimming, and walking, but he was no longer able to read due to lack of concentration.   The Veteran reported that he felt his increased irritability, increased isolation, and decreased concentration have affected his family and social relationships. 

On mental status examination, the October 2008 VA examiner observed that the Veteran was alert and cooperative, and his mood was good and his affect was considered appropriate.  He complained of concentration problems and sleep impairment, and he reported that he had occasional panic attacks upon waking form a nightmare.  There was evidence of mild memory impairment.  There was no evidence of psychotic thought process, mood disorder, or perceptional disorder.  His thought content, thought process, insight, and judgment were intact and there was no evidence of any current suicidal or homicidal thoughts.  A diagnosis of PTSD was provided and the Veteran was assigned a GAF scaled score of 60.  The examiner felt that the Veteran's PTSD disability was mild to moderate in severity and it was controlled by medication. 

The record shows that the Veteran sought private mental treatment records from 2008 to 2012.  He was treated with medication and therapy for symptoms of nightmares, sleep disturbances, flashbacks, depressed mood, anxiety and impaired concentration.  His medication was increased in March 2009 and September 2010 to further help relief symptoms of PTSD.  See private treatment records dated from June 2008 to January 2009, and an April 2012 private medical statement. 

VA treatment records show that the Veteran initiated mental health treatment with VA in May 2012.  At that time, it was noted that the Veteran complained of sleep disturbances, nightmares, depressed mood, impaired concentration, decreased energy, and being easily startled. The Veteran reported that he had a good relationship with his wife and children.  The Veteran denied symptoms of anger and irritability, and his wife confirmed that the Veteran had no history of physical violence.  Clinical evaluation revealed findings of depressed mood, but otherwise no abnormal findings.  The Veteran was assessed with Adjustment disorder with depressed mood and mild PTSD.  He was initially assigned a GAF scaled score of 65-70, which was later revised to a GAF scaled score of 60.  Later VA treatment records show that the Veteran's mood improved with medication, but he continue to complain of depressed mood overall.  See VA treatment records dated in January 2013, April 2013, and April 2014.  

The Veteran was afforded a second VA examination in April 2014 to evaluate the severity of his PTSD disability.  That examination report shows diagnoses of PTSD and depression.  The Veteran complained of nightmares and disruptive sleep.  He reported that he was unable to sleep next to his wife at night because of his symptoms.  He also complained of depressed mood and having bouts of tears where he needs to withdraw to his room.  The VA examiner noted that the Veteran's depression is directly related to his PTSD disability.  The Veteran stated that he has regular contact with his family, but he stays withdrawn and limits his contact to those with whom is he close.  He denied participating in any social organizations.  

On clinical evaluation, the VA examiner observed that the Veteran was appropriately dressed.  He became tearful multiple times during the evaluation.  His speech was organized and halting when he discussed emotional content.  It was noted that the Veteran was adjusting to recent diagnosis of being totally blind.  The VA examiner found that the Veteran's symptoms included depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective relationships.  The VA examiner found that the Veteran's PTSD disability interfered with his capacity for social interaction and resulted in his avoidance of crowds and unfamiliar places.  The VA examiner concluded that the Veteran's PTSD disability results in occupational and social impairment with reduced reliability and productivity. 

Based on a review of the evidence of record, the Board finds that the severity of the Veteran's PTSD disability does not support an evaluation in excess of 50 percent during the period prior to November 18, 2014.  

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD was manifested predominantly by the following symptoms: depressed mood, anxiety, nightmares, intrusive thoughts, being easily startled, impaired concentration, sleep impairment, social withdrawal, disturbances in motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  His disability has not resulted in more than occupational and social impairment with reduced reliability and productivity.  These symptoms are consistent with the criteria for a 50 percent disability rating, and an evaluation in excess of 50 percent is not warranted for the period prior to November 18, 2014.  38 C.F.R. § 4.130, Diagnostic Code 9434. 

At no point prior to November 18, 2014 does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 50 percent.  In this regard, the medical evidence does not show the Veteran has exhibited the severity of symptomatology required to approach the criteria for the next higher, 70 percent, rating.  Specifically, the evidence does not show that the Veteran has obsessive rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.  Rather, the medical records show that on clinical evaluation, the Veteran was consistently observed to be orient and he had appropriated dressed.  He became tearful during clinical evaluation, but the VA examiner did not indicate that his behavior was inappropriate.  Here, the overall evidence does not show that his disability is so severe as to result in deficiencies in most areas prior to November 18, 2014.

There is no evidence of record to suggest that the Veteran's PTSD disability causes him an inability to establish and maintain effective relationships.  Although he reports that he limits his social interactions with those to whom is close, and he does not participate in social activities, the record does not demonstrate an inability to establish and maintain effective relationships.  Notably, the Veteran has consistently reported that he has a good relationship with his wife and family.  

In addition to the objective medical findings of record and the detailed statements from the Veteran, the Board has also considered the GAF scale scores that the medical professionals have provided the Veteran over the years.  Throughout the period prior to November 18, 2014, the Veteran has predominantly received GAF scale scores ranging between 45 and 60.  Such scores are indicative of no more than moderate or serious symptoms.  These scores do not indicate severe symptoms, which must be shown to warrant the higher, 70 percent disability rating. 

The objective medical findings recorded and tracked throughout the period prior to November 18, 2014 are consistent with the symptoms listed under the criteria for the 50 percent disability rating, and do not suggest more severe symptoms that would be associated with a higher evaluation.  The GAF scores assigned are consistent with such a conclusion.  Accordingly, an evaluation in excess of 50 percent is not warranted for the period prior to November 18, 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Since November 18, 2014

In November 2014, the Veteran was afforded a VA psychiatric examination in conjunction with his claim for TDIU.  That VA examination report shows that the Veteran complained of nightmares, disruptive sleep, on-going anxiety, memory and concentration problems, decreased increase and motivation, and social withdrawal. The Veteran reported that he spends his days sitting at home and listening to the television, and his wife manages the fiances, driving, and shopping.  On clinical evaluation, the VA examiner observed that the Veteran's mood was depressed, with a restricted affect, and he presented with mild attention and moderate memory difficulties.  No other abnormalities were observed.  The VA examiner found that the Veteran's disability was manifested by depressed mood, anxiety, suspiciousness, weekly panic attacks, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances.  It was further noted that with respect to his employability, the Veteran's PTSD disability interfered with his interpersonal relatedness, ability to concentrate and focus his attention, memory, and motivation.  As result, the Veteran's PTSD disability caused him severe impairment in the occupational setting. 

The record shows that for the period since November 18, 2014, the nature and extent of the Veteran's symptomatology had increased and it meets the criteria for a 70 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411. Collectively, the aforementioned medical evidence from that period reflects that the Veteran's PTSD disability was manifested by nightmares, social withdrawal, depressed mood, sleep impairment, irritability, anxiety, weekly panic attacks, diminished interest and motivation, difficulty establishing and maintaining relationships, and difficulty in adapting to stressful situations.  Moreover, the VA examiner found that the Veteran's PTSD disability resulted in social and occupational impairment with deficiencies in most areas.   The November 2014 VA examination report shows the Veteran has increased symptoms, such as weekly panic attacks and disturbances in mood, which were not previously noted in the medical evidence and are consistent with the 70 percent criteria.  In addition, the VA examiner described his PTSD disability as resulting in severe occupational impairment.  These symptoms are consistent with the criteria for a 70 percent evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The objective findings from this period, however, are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD. 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point during the period under appeal has the evidence demonstrated that the Veteran's PTSD is manifested by symptoms consistent with such severe criteria as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Rather, the Veteran was found to be generally oriented, sufficiently groomed, and able to care for himself.  At no point during the entire period under appeal was the Veteran assigned a GAF scaled score that was indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty social and occupational functioning with others.  These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.

In summary, the Veteran's symptomatology does not support the assignment of  evaluation in excess of 50 percent prior to November 18, 2014, and since then, his disability has not been manifested by more than the criteria associated with a 70 percent disability rating.  A higher evaluation of 100 percent is not warranted for the Veteran's PTSD disability at any point during the period under appeal.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disability at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the assigned 50 and 70 percent ratings.  Ratings in excess of those assigned are provided for certain manifestations of his PTSD, but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Therefore, the Veteran's disabilities are contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Court has held that a request for a total disability rating due to individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the AMC has awarded the Veteran entitlement to a TDIU, effective from November 18, 2014 in the November 2014 rating decision.  The Veteran did not appeal that assigned effective date and the matter is not currently on appeal.  



ORDER

Entitlement to an evaluation in excess of 50 percent prior to November 18, 2014, and thereafter, in excess of 70 percent for PTSD, is denied. 



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


